   Case: 1:19-cv-00994-KLL Doc #: 19 Filed: 06/04/20 Page: 1 of 1 PAGEID #: 1875




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 JAIME N. LEYENDECKER,                         )
        Plaintiff,                             )
                                               )       Civil Action No. 1:19-cv-00994
                        v.                     )
                                               )
 ANDREW SAUL,                                  )       Magistrate Judge Litkovitz
 COMMISSIONER OF
                                               )
 SOCIAL SECURITY,
                                               )
                                               )
            Defendant.                         )
                                               )


                                             ORDER

        This matter is before the Court on the parties’ joint motion to remand this case for further
administrative proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g) and to enter
judgment pursuant to Fed. R. Civ. P. 58. (Doc. 18). Pursuant to the parties' agreement, this
matter shall be remanded back to the Commissioner for further administrative proceedings
pursuant to Sentence Four of Section 205 of the Social Security Act, 42 U.S.C. § 405(g). On
remand, the Appeals Council will vacate all findings in the Administrative Law Judge's decision.
The Commissioner will remand the claim to an Administrative Law Judge to develop the
administrative record as necessary to determine whether plaintiff is disabled within the meaning
of the Social Security Act, hold a new hearing, and issue a new decision.

        The parties' joint motion to remand is GRANTED; this case is REMANDED to the
Commissioner of Social Security for further administrative proceedings; and the Clerk of Court
shall enter a separate judgment as required by Fed. R. Civ. P. 58.




        6/3/2020
Dated: _______________                                _______________________________
                                                      United States Magistrate Judge
